AMENDMENT NO. 5 TO JANUS ASPEN SERIES FUND PARTICIPATION AGREEMENT (Institutional Shares) Amendment to the Fund Participation Agreement, dated June 30, 1999, between Janus Aspen Series, an open-end management investment company organized as a Delaware statutory trust (the “Trust”)and Transamerica Life Insurance Company, a life insurance company organized under the laws of the State of Iowa (the “Company), on its own behalf and on behalf of each segregated asset account of the Company set forth on Schedule A, as may be revised from time to time (the “Accounts”). WHEREAS, the Trust and the Company are parties to the Fund Participation Agreement, as amended, described above (the “Agreement”); and WHEREAS, the Trust and the Company desire to further amend the Agreement as provided herein. NOW, THEREFORE, in consideration of the mutual promises set forth herein, the parties hereto agree as follows: 1.The existing first paragraph is deleted in its entirety and replaced by the following: “THIS AGREEMENTis made this 30th day of June, 1999 between JANUS ASPEN SERIES, an open-end management investment company organized as a Delaware statutory trust (the “Trust”) and Transamerica Life Insurance Company, a life insurance company organized under the laws of the State of Iowa, (the “Company), on its own behalf and on behalf of each segregated asset account of the Company set forth on Schedule A, as may be revised from time to time, (the “Accounts”).” 2.The existing Section 1.8 is deleted in its entirety and replaced by the following: “1.8 The Trust agrees that its shares will be sold only to Participating Insurance Companies and their separate accounts and to certain qualified pension and retirement plans to the extent permitted by the Exemptive Order.No shares of any Portfolio will be sold directly to the general public.The Company agrees that Trust shares will be used only for the purposes of funding the Contracts and Accounts listed in Schedule A, as revised from time to time with notice to all parties, pursuant to Section 8.10.” 3.Article VII is revised as follows: “If to the Trust: Janus Aspen Series 151 Detroit Street Denver, CO 60206 Attn: Chief Legal Counsel If to the Company: Transamerica Life Insurance Company 4333 Edgewood Road, NE Cedar Rapids, IA 52499-0001 Attention: IS&R General Counsel” 4.The existing Section 8.10 is deleted in its entirety and replaced by the following: “8.10No provision of this Agreement may be amended or modified in any manner except by a written agreement properly authorized and executed by both parties, except for Schedule A, which may be revised by a party to this Agreement without the other party’s execution, as long as the revised Schedule A is provided to the other party in advance of the change.” 5.Existing Schedule A to the Agreement is deleted and replaced by Schedule A attached hereto, which may be revised from time to time, with notice to all parties, pursuant to Section 8.10. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect.Unless otherwise specified, all defined terms shall have the same meaning given to them in the Agreement. Effective Date:January 1, 2014 JANUS ASPEN SERIES TRANSAMERICA LIFE INSURANCE COMPANY By:/s/ Stephanie Grauerholz By:/s/ Arthur D. Woods Name: Stephanie Grauerholz Name: Arthur D. Woods Title:Vice President Date:2/10/14 Title:Vice President Date:2/24/14 SCHEDULE A Effective January 1, 2014 SEPARATE ACCOUNTS Separate Account VA-5 Separate Account VA-6 Separate Account VA-7 Variable Life Account A Transamerica Corporate Separate Account Sixteen Transamerica Separate Account R3 PFL Corporate Account One POLICIES/CONTRACTS Distinct AssetsSMVariable Annuity Transamerica Classic® Variable Annuity Transamerica Catalyst® Variable Annuity Transamerica Bounty® Variable Annuity Variable Protector Advantage X Variable Adjustable Life Insurance Policy Advantage R3 Variable Adjustable Life Insurance Policy Advantage V Variable Adjustable Life Insurance Policy Advantage VI Variable Adjustable Life Insurance Policy PORTFOLIOS Each series of Janus Aspen Series, Institutional Shares
